Citation Nr: 9933315	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  94-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee, with laxity, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
compound comminuted fracture of the left tibia and ankle, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to November 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

In November 1997, the Board remanded this case for further 
development.  The Board remanded this case again in February 
1998.  The RO completed that development, whereupon this case 
is once again before the Board.   

The Board observes that in August 1998, the RO granted 
service connection for a right knee disability.  The veteran 
submitted a notice of disagreement and in November 1998 was 
provided with a statement of the case with respect to a 
denial of entitlement to an earlier effective date for 
service connection of that disability.  The veteran has not 
since perfected an appeal to the Board and that issue is not 
before the Board for review.  


FINDINGS OF FACT

1.  Internal derangement of the left knee, with laxity, 
results in no more than moderate impairment, including 
consideration of pain. 

2.  Residuals of a compound comminuted fracture of the left 
tibia and ankle result in limitation analogous to malunion of 
the tibia with marked ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for internal derangement of the left knee, with laxity, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5257 
(1999).

2.  The criteria for a 30 percent evaluation for residuals of 
a compound comminuted fracture of the left tibia and ankle 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Code 5271 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is seeking an increased 
rating (as opposed to entitlement to service connection), an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are based on a comparison of clinical 
findings with relevant schedular criteria.  38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for the veteran's left knee disability and 
his disability of the left ankle and tibia was established in 
January 1954 in a rating decision that noted a history of a 
fractured medial malleolus sustained in a jeep accident 
during service.  The veteran's left knee disability was 
evaluated as 20 percent disabling at that time, and the 
disability of the veteran's left ankle and tibia was 
evaluated as 10 percent disabling.  The evaluation of the 
veteran's left knee disability was later reduced, effective 
May 1957, to 10 percent.  In May 1979, the RO increased the 
evaluation for each disability to 20 percent based upon an 
examination that revealed limitation of motion in the left 
ankle and moderate laxity of the left knee.  The evaluations 
of those disabilities have since remained unchanged.  

Recent treatment records reveal ongoing complaints associated 
with a number of orthopedic disabilities, including those 
currently at issue.  An August 1995 letter documents the 
results of an x-ray examination of the feet that revealed a 
calcaneal inclination angle of 11 degrees on the right and 10 
degrees on the left, normal being 20 degrees.  According to 
that letter, both great toes were subluxated, all metatarsals 
were adducted, the sesamoid were laterally displaced, and the 
veteran, who utilized a cane, walked with a very ataxic gait.  
The examiner indicated that the veteran had severe hallux 
valgus deformity bilaterally, with calluses, severe pain on 
manipulation, and spasm and pain at both tendo-Achilles with 
manipulation.  A neurological examination in October 1995 
revealed findings that included a negative tripod that 
aggravated his knees worse than reproducing any radicular 
symptom, and a December 1995 VA examination revealed 
shortening of the left leg, consisting of a 3/4 inch leg length 
discrepancy.   

A June 1995 private clinical records references the veteran's 
complaints of hip and knee pain and complaints of the knees 
giving out.  The entry notes that the veteran reported he was 
having a difficult time without his braces and that, although 
he was ambulatory, he felt his left leg giving out and his 
stability on his cane was questionable.  Entries from May 
1996 reflect that the veteran had been provided a custom KAFO 
(knee-ankle-foot orthosis).  Entries later in that same month 
reflect that the veteran reported to a clothing allowance 
evaluation with the KAFO in place, and he provided items of 
clothing with wear and tear related to the use of the KAFO.  

In February 1997 the veteran presented testimony at a 
hearing.  He complained of pain in the right knee that he 
described as a seven out of ten and of pain in the ankle he 
described as nine to ten.  He complained that he experienced 
little intermittent relief.  He indicated that as a result of 
symptoms associated with his knees he was unable to squat or 
kneel and that his left ankle disability precluded him from 
standing for prolonged periods of time.  He also indicated 
that he was not in receipt of Social Security disability 
benefits.  

The veteran underwent a VA examination in May 1998.  
Examination of the left knee revealed range of motion from 0 
to 120 degrees of flexion, at which point the veteran 
reportedly experienced significant pain.  The knee was 
tender, and the veteran reportedly experienced tenderness 
with McMurray's test.  The veteran's knee, however, was 
stable to anterior and posterior drawer stresses, and 
Lachman's test was negative.  Radiologic examination 
disclosed that the veteran's left knee had mild degenerative 
changes, possibly caused by the knee extension to plantar 
flexion and the slight varus deformity of the left ankle.  He 
was not using his KAFO, but reported that he could walk up to 
5-10 minutes without it, but that if he was going to be 
walking more, than he would wear the KAFO.

May 1998 examination of the tibia revealed a 13 to 14 
centimeter scar around which sensation was intact.  The deep 
tibial crest was non-tender to deep palpation and percussion, 
although it was healed in slight external rotation and slight 
varus.  The left tibial segment was two centimeters shorter 
than the right tibial segment.  

The veteran had marked deformity of the ankle with 
hypertrophic changes and had excessive motion at his mid 
foot, which allowed plantar flexion of the entire foot to at 
least 45 degrees.  The ankle joint had a total arc of 20 
degrees of motion, and the ankle could not be dorsiflexed to 
neutral.  Maximum dorsiflexion possible was 10 to 15 degrees 
short of neutral, with the knee in extension, and 5 degrees 
short of neutral, with the knee in flexion.  He was unable to 
actively dorsiflex the ankle, and he had 3+/5 strength in the 
ankle plantar flexors, 2+ strength in the perineal (sic) 
muscles, 3+-4/5 strength in the posterior tibialis muscles, 
and 5/5 strength in the quadriceps and hamstrings.  

During the May 1998 VA examination, examination of the 
veteran's gait revealed that he walked with a cane in his 
right upper extremity, extremely favoring his left lower 
extremity.  He walked with a plantar flexion and extension 
coupled with the left foot plantar flexed at least 20 degrees 
and the knee in hyperextension.  According to the examiner, 
the veteran's gait required the veteran to bend forward at 
the waist to avoid falling over backward.  In the assessment, 
the examiner observed that the veteran's hypermotility in the 
mid-foot was secondary to the limitation of motion of the 
tibiotalaris and subtalar joints and that he also had a 
bunion deformity which was cosmetically significant.   

I.  Left Knee

Internal derangement of the left knee, with laxity, is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, pertaining to impairment of the knee.  
Impairment of the knee warrants a 20 percent evaluation if it 
is characterized by moderate recurrent subluxation or lateral 
instability.  A 30 percent is warranted if subluxation or 
instability is severe.  Id.  

Clinical findings, together with the veteran's statements, 
suggest the presence of no more than moderate instability.  
The most recent examination has revealed the veteran's knee 
to be stable at least in most areas of testing, including 
anterior drawer, posterior drawer, and McMurray's tests.  The 
veteran was utilizing a cane, and was not wearing a knee 
brace, but reported that he required a knee brace if he 
planned to walk more than 5-10 minutes at a time.  

The Board has considered the possibility of a higher 
evaluation under the diagnostic codes pertaining to 
limitation of motion.  Limitation of flexion warrants a 20 
percent evaluation, if limited to 30 degrees, and a 30 
percent evaluation, if limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of extension 
warrants a 20 percent evaluation, if limited to 30 degrees, 
and a 30 percent evaluation if limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 6261.  Examination, 
however, revealed 0 to 120 degrees of range of motion of the 
knee, a range of motion considerably better than any range 
which would warrant a compensable evaluation for knee 
disability. 

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Also, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  

The Board notes that radiologic examination in this case 
disclosed mild degenerative joint disease of the left knee.  
The Board also notes that the presence of arthritis and 
instability in a knee joint warrants a separate rating for 
each of these manifestations. VAOPGCPREC 23-97 (1997).  
However, as noted above, the veteran reported instability of 
the left knee when he was without his KAFO, but the objective 
evidence of record reflects that use of the KAFO is not 
necessary at all times, but only when the veteran walks 
continuously for more than five to ten minutes.  Moreover, 
there is no evidence of record which reflects that the 
veteran has ever required treatment for a fall due to 
instability of the left knee.  

The Board finds that the current, 20 percent evaluation for 
knee instability is based on consideration of both pain and 
instability.  Consideration of all manifestations of knee 
disability, including pain and instability, results in a 
picture of more than slight left knee disability, so as to 
warrant a 20 percent evaluation for moderate disability, but 
the veteran's knee disability is not so severe as to warrant 
a 30 percent evaluation.  The Board notes that the veteran 
has been found individually unemployable, as a result of the 
combination of all his disabilities, including his left knee 
disability, but this finding does not warrant an increased 
evaluation in excess of 30 percent for left knee disability.  
The evidence is not in equipoise to warrant an evaluation in 
excess of 20 percent for left knee disability.  

II.  Left Tibia and Ankle

Residuals of a compound comminuted fracture of the left tibia 
and ankle are evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, pertaining to 
limitation of motion of the ankle.  Limitation of motion of 
the ankle warrants a 20 percent evaluation if it is marked.  
A higher evaluation is not available for limitation of motion 
of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Examination of the veteran's left ankle has revealed a 
significant amount of impairment associated with a number of 
deformities and also with resulting hyper-mobility of the 
left mid foot.  However, the veteran's ankle, which 
apparently retains a 20 degree arc of motion, is not 
ankylosed and can be placed in a position of less than 30 
degrees plantar flexion.  A higher evaluation under the 
criteria pertaining to ankylosis of the ankle, therefore, is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Amputation or loss of use of the foot warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  
However, the veteran, who retains the ability to ambulate, 
albeit with difficulty, does not suffer from a disability of 
the ankle which at this point may be analogized to a 
disability approximating amputation or loss of use of the 
foot. 

Impairment of the tibia or fibula where there is malunion 
with marked knee or ankle disability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  In 
light of the significant findings associated with the 
veteran's disability, including the hyper-mobility of the 
mid-foot and the veteran's resulting difficulties with gait, 
as well as the degenerative joint disease of the ankle, a 30 
percent evaluation is appropriate by analogy to malunion of 
the tibia.  That said, there is no nonunion of the joint or a 
disability analogous thereto.  Therefore, an evaluation in 
excess of 30 percent is not warranted.  

The Board notes that the veteran has been found individually 
unemployable, as a result of the combination of all his 
disabilities, including his left ankle disability, but this 
finding does not warrant an increased evaluation in excess of 
30 percent for his left ankle disability.  The evidence is 
not in equipoise to meet or approximate the criteria for an 
evaluation in excess of 30 percent for left ankle disability.  


ORDER

A claim for an increased evaluation for internal derangement 
of the left knee, with laxity, currently evaluated as 20 
percent disabling, is denied.

A 30 evaluation for residuals of a compound comminuted 
fracture of the left tibia and ankle is granted, subject to 
the provisions governing the award of monetary benefits.  




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

